internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-154790-01 date date legend decedent date spouse daughter date trust a_trust b_trust c counsel accountant date x y z dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code plr-154790-01 decedent died on date survived by spouse and daughter spouse was appointed executrix of decedent’s estate decedent’s estate was distributed pursuant to his last will and testament the will executed on date the terms of the will operate to create a credit_shelter_trust trust a a marital_deduction_trust that is exempt from the generation-skipping_transfer gst tax trust b and a marital_deduction_trust that is not exempt from the gst tax trust c article fifth of the will provides in part that if spouse survives decedent decedent bequeaths to his trustee that property described in paragraph a of article fifth to be held administered and distributed by his trustee in accordance with the provisions of subparagraph sec_1 and of paragraph a of article fifth article fifth paragraph a provides in part that decedent bequeaths to his trustee the largest amount that can pass free of federal estate_tax by reason of the unified_credit the state_death_tax_credit and any other estate_tax_credits allowed by the internal_revenue_code article sixth of the will provides in part that if spouse survives decedent decedent bequeaths to his trustee that property described in paragraph a of article sixth to be held administered and distributed by his trustee in accordance with the provisions of subparagraph sec_1 and of paragraph a of article sixth article sixth paragraph a provides in part that decedent bequeaths to his trustee an amount of property equal in value to the difference between the exemption_amount available under the generation-skipping_transfer_tax provisions of the internal_revenue_code and the amount of property placed in the trust created under article fifth of the will article sixth paragraph a subparagraph provides that the trustee shall pay to or for the benefit of spouse all of the net_income from the trust in quarterly or more frequent installments so long as she shall live article seventh of the will provides in part that if spouse survives decedent decedent bequeaths all the rest residue and remainder of decedent’s property of every kind and nature whatsoever situated whether real or personal to decedent’s trustee to be held administered and distributed in accordance with the provisions of paragraphs a b c d and e of article seventh article seventh paragraph a provides that the trustee shall pay to or for the benefit of spouse all of the net_income from the trust in quarterly or more frequent installments so long as she shall live the executrix retained counsel to assist with the probate and administration of decedent’s estate counsel retained accountant to assist in the preparation of the form_706 united_states estate and generation-skipping_transfer_tax return the estate_tax_return for decedent’s estate the estate represents that the estate_tax plr-154790-01 return was timely filed on date trust a dollar_figurex was listed on part line of the estate_tax_return schedule m of the estate_tax_return listed trust b dollar_figurey and trust c dollar_figurez schedule r was included with the estate_tax_return but was blank the executrix relied on the advice of the counsel and accountant and signed the estate_tax_return as it was prepared neither counsel nor accountant advised the executrix of the specific need to make a reverse_qtip_election under sec_2652 on schedule r of the return a qtip_election was made with respect to trust b when the trust was listed on schedule m of the estate_tax_return the executrix has requested an extension of time under sec_301_9100-1 to make the reverse_qtip_election under sec_2652 with respect to trust b sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual gst_exemption not allocated within the time prescribed in sec_2632 is allocated automatically plr-154790-01 sec_26_2632-1 supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the gst_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made the requirements of sec_301_9100-1 and have been met consequently we grant an extension plr-154790-01 of time for making the reverse_qtip_election under sec_2652 with respect to trust b the election must be made within days of the date of this letter the election should be made on a supplemental form_706 and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case provided that none of the decedent’s gst_exemption was utilized during his lifetime and in view of the reverse_qtip_election with respect to trust b dollar_figurex will be automatically allocated to trust a and dollar_figurey will be automatically allocated to trust b in accordance with the rules provided in sec_26_2632-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter to be included with supplemental form_706 copy of this letter for sec_6110 purposes
